Name: Council Decision 2009/570/CFSP of 27Ã July 2009 amending and extending Decision 2008/901/CFSP concerning the independent international fact-finding mission on the conflict in Georgia
 Type: Decision
 Subject Matter: European construction;  international security;  Europe;  EU finance;  world organisations
 Date Published: 2009-07-29

 29.7.2009 EN Official Journal of the European Union L 197/108 COUNCIL DECISION 2009/570/CFSP of 27 July 2009 amending and extending Decision 2008/901/CFSP concerning the independent international fact-finding mission on the conflict in Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 13(3) and Article 23(1) thereof, Whereas: (1) On 1 September 2008, the European Council stated that the European Union is ready to commit itself to support every effort to secure a peaceful and lasting solution to the conflicts in Georgia, and that it is ready to support confidence-building measures. (2) On 15 September 2008, the Council supported the idea of an independent international inquiry into the conflict in Georgia, and on 2 December 2008 it adopted Council Decision 2008/901/CFSP (1) concerning an independent international fact-finding mission on the conflict in Georgia, for the period from 2 December 2008 to 31 July 2009. (3) On 3 July 2009, the Political and Security Committee recommended that the fact-finding mission be extended for an additional two months, HAS DECIDED AS FOLLOWS: Article 1 Decision 2008/901/CFSP is hereby amended as follows: 1. Article 2(1) shall be replaced by the following: 1. The financial reference amount to cover expenditure relating to the implementation of the fact-finding mission shall be EUR 1 600 000 for the period from 2 December 2008 to 30 September 2009. 2. The second subparagraph of Article 5 shall be replaced by the following: It shall apply until 30 September 2009. Article 2 This Decision shall take effect on the day of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 July 2009. For the Council The President C. BILDT (1) OJ L 323, 3.12.2008, p. 66.